Case 08-35653-KRH               Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                              Desc
                                    Main Document    Page 1 of 12




    Richard M. Pachulski, Esq.                                 Lynn L. Tavenner, Esq. (VA Bar No. 30083)
    Andrew W. Caine, Esq.                                      Paula S. Beran, Esq. (VA Bar No. 34679)
    (admitted pro hac vice)                                    David N. Tabakin, Esq. (VA Bar No. 82709)
    PACHULSKI STANG ZIEHL & JONES LLP                          TAVENNER & BERAN, PLC
    10100 Santa Monica Boulevard, 13th Floor                   20 North Eighth Street, 2nd Floor
    Los Angeles, California 90067-4100                         Richmond, Virginia 23219
    Telephone: (310) 277-6910                                  Telephone: (804) 783-8300
    Telecopy: (310) 201-0760                                   Telecopy: (804) 783-0178



             Counsel to Alfred H. Siegel, as Trustee of the Circuit City Stores, Inc. Liquidating Trust

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

    In re:                                                    ) Case No. 08-35653 (KRH)
                                                              )
    CIRCUIT CITY STORES, INC., et al.,1                       ) Chapter 11
                                                              )
                                     Debtors.                 ) (Jointly Administered)
                                                              )

      LIQUIDATING TRUST’S RESPONSE TO UNITED STATES TRUSTEE’S MOTION
                          FOR SUMMARY JUDGMENT

             Alfred H. Siegel, as Trustee (the “Liquidating Trustee”) of the Circuit City Stores, Inc.

Liquidating Trust (the “Trust”) created under the Modified Second Amended Joint Plan of

Liquidation of Circuit City Stores, Inc. and Its Affiliated Debtors and Debtors in Possession and

Its Official Committee of Unsecured Creditors Holding General Unsecured Claims [Docket No.

8555, Exhibit A] (the “Plan”), solely in his capacity as Liquidating Trustee, hereby files this

opposition in response to the United States Trustee’s Motion for Summary Judgment (the


1
  The Debtors in these chapter 11 cases (collectively, the “Case”), along with the last four digits of their respective
federal tax identifications numbers, are as follows: Circuit City Stores, Inc. (3875), Circuit City Stores West Coast,
Inc. (0785), InterTAN, Inc. (0875), Ventoux International, Inc. (1838), Circuit City Purchasing Company, LLC
(5170), CC Aviation, LLC (0841), CC Distribution Company of Virginia, Inc. (2821), Circuit City Properties, LLC
(3353), Kinzer Technology, LLC (2157), Abbott Advertising Agency, Inc. (4659), Patapsco Designs, Inc. (6796), Sky
Venture Corp. (0311), Prahs, Inc. (n/a), XSStuff, LLC (9263), Mayland MN, LLC (6116), Courchevel, LLC (n/a),
Orbyx Electronics, LLC (3360), and Circuit City Stores PR, LLC (5512


                                                          1
Case 08-35653-KRH           Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                 Desc
                                Main Document    Page 2 of 12




“Summary Judgment Motion”), which was filed in response to the Motion of the Liquidating

Trustee to Determine Extent of Liability for Post-Confirmation Quarterly Fees Payable to United

States Trustee Pursuant to 28 U.S.C. § 1930(a)(6) and Memorandum in Support (the “Fee

Motion”). In support hereof, the Trust states as follows:
                                                  I.

                                PRELIMINARY STATEMENT

       1.      The Summary Judgment Motion, with its reliance on inapposite basic hornbook

statements, is clearly off the mark with respect to this particular matter and should be denied.

Indeed, the Summary Judgment Motion puts the proverbial cart before the horse - the Trust has

not sought declaratory relief relating to the recovery of money or property or to determine an

interest in property that would trigger application of the adversary proceeding rules in Rule 7001

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

       2.      Instead, the Trust’s Fee Motion directly challenges the constitutionality of the

amendment to 28 U.S.C. § 1930(a)(6) (“§ 1930(a)(6)”) as applied to the Trust and this Court’s pre-

existing confirmation order. Federal Rule of Civil Procedure 5.1, made applicable by Bankruptcy

Rule 9005.1, specifically contemplates proceeding by motion to request such constitutional

scrutiny. This is a simple contested matter that does not implicate the adversary rules. Whether the

Trust may or may not seek any subsequent relief by separate proceeding is immaterial to this

Court’s ability and station to rule on the constitutionality of § 1930(a)(6) through the Trust’s

pending motion. The procedural issues raised in the Motion for Summary Judgment are contrived,

formalistic, and should be rejected, allowing the Court to focus on the serious constitutional issues

raised in the Fee Motion.



                                                 2
Case 08-35653-KRH              Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                              Desc
                                   Main Document    Page 3 of 12




                                                         II.

                                                  ARGUMENT

The Summary Judgment Motion Mischaracterizes the Relief Sought in the Fee Motion and

is Clearly Unwarranted in Light of the Relief Actually Sought by the Trust.

         3.       While Bankruptcy Rule 9014 contemplates summary judgment under Bankruptcy

Rule 7056 being filed in contested matters such as the Trust’s Fee Motion, the Motion for

Summary Judgment is inappropriate because it does not address the relief actually sought in the

Fee Motion.2

         4.       In an apparent attempt to justify its misplaced motion, the United States Trustee

consistently mischaracterizes the relief that is actually sought by the Trust, which is summarized

in Paragraph 15 of the Trust’s Fee Motion:

         In accordance with the jurisdiction specifically retained in the Confirmation Order,
         the Trust respectfully requests that the Court determine (a) the amount of UST Fees
         due and payable by the Trust as required by the Plan and this Court’s Confirmation
         Order, (b) that Section 1930 is unconstitutional due to its violation of the
         Uniformity Clause as applied to this Case, and (c) that the amendment cannot be
         retroactively applied at all to this Case. The Trust respectfully requests the Court
         also determine that all prospective UST fees due likewise shall be calculated based
         upon the payment and fee structure in place pursuant to Section 1930 when the Case
         was filed. Finally, the Trust reserves its rights, following the ruling of the Court on
         this Motion, to seek recovery of all excess amounts previously remitted pursuant to
         the United States Trustee based on the application of the Section 1930 amendment
         to the Case, including but not limited to the Unconstitutional Difference.



2
 The party moving for summary judgment bears the initial burden of demonstrating an absence of a genuine issue of
material fact, and the Court then views the facts and the inferences drawn therefrom in the light most favorable to the
party opposing the motion. E.g., Ballinger v. North Carolina Agric. Extension Serv. Co., 815 F. 2d 1001, 1004 (4th
Cir.), cert. denied, 484 U.S. 897 (1987). After the movant meets this burden the opposing party must “‘set forth
specific facts showing that there is a genuine issue for trial.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
(1986). Accord Allstate Fin. Corp. v. Financorp, Inc., 934 F. 2d 55, 58 (4th Cir.1991). The Summary Judgment Motion
does not address the question of factual disputes, revealing the mistaken use of the procedure as applied to the Fee
Motion.


                                                          3
Case 08-35653-KRH           Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                 Desc
                                Main Document    Page 4 of 12




       5.      Contrary to the United States Trustee’s assertions otherwise, the Trust has not asked

the Court to “rule that the Trusts’ rights to seek recovery of any excess amounts previously remitted

. . . are preserved.” The United States Trustee’s assertions are particularly disturbing because (1)

there is a clear distinction between the Fee Motion’s straightforward reservation of rights and a

request for a determination of those rights and (2) the thrice repeated assertions (in Paragraphs 2,

11, and 14 of the Summary Judgment Motion) referencing a paragraph of the Fee Motion

(Paragraph 14) that addresses jurisdiction and the Fee Motion does not anywhere contain the

language errantly quoted by the United States Trustee.

       6.      The absence of the purportedly offensive request for relief challenged by the United

States Trustee obviates the premise of the Summary Judgment Motion, i.e., that the requested relief

requires an adversary proceeding. Based on the relief actually requested by the Trust in the Fee

Motion, Bankruptcy Rule 7001 has not been implicated. The Trust merely asks this Court, in

accordance with the jurisdiction specifically retained in the Confirmation Order, to determine the

amounts due and payable by the Trust to the United States Trustee as required by the Plan and this

Court’s Confirmation Order and to further address the constitutional aspects of 28 U.S.C. § 1930

as applied to this specific bankruptcy case. The authorities cited by the United States Trustee are

simply inapplicable here.

There is No Basis for the United States Trustee’s Assertion that Constitutional Challenges

Must be Brought in an Adversary Proceeding.

       7.      The Summary Judgment Motion argues that, “When a party wishes to wage a

frontal assault on the constitutionality of a federal statute passed by Congress and duly signed by

the President it must do so by complaint.” (Summary Judgment Motion at ¶ 34.) Tellingly,



                                                 4
Case 08-35653-KRH          Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                    Desc
                               Main Document    Page 5 of 12




however, the United States Trustee offers no authorities supporting this assertion; or the

questionable assertion that Bankruptcy Rule 7004’s service requirement is the only means by

which this Court can exercise personal jurisdiction over the United States Trustee. Nonetheless,

the Fee Motion and the Notice of Constitutional Question related thereto (ECF No. 14198) were

properly served pursuant to the Bankruptcy Rule 7004 requirements and the United States Trustee

has voluntarily appeared before this Court and filed both the Motion for Summary Judgment and

his concurrently filed Objection to the Fee Motion (ECF No. 14203).

       8.      The Summary Judgment Motion’s attempt to remove the Fee Motion from the

umbrella of Bankruptcy Rule 2020 is also misplaced. Bankruptcy Rule 2020 expressly provides

that matters challenging acts or failures to act by the United States Trustee relating to the

bankruptcy case are contested matters, which clearly encompasses the relief actually requested in

the Fee Motion. The Fee Motion does not request any type of relief that could be characterized as

a direct lawsuit against the United States or to obtain any money or property from the United

States. As the Ninth Circuit has stated, “U.S. Trustees are charged with the responsibility of

supervising the administration of bankruptcy cases.” Curry v. Castillo (In re Castillo), 297 F.3d

940, 950 (9th Cir. 2002). Collecting fees pursuant to § 1930(a)(6) is part of those administrative

duties. The United States Trustee distributes quarterly statements to the Trust informing the Trust

of the amount of fees due to the United States Trustee Systems Fund. Collecting those fees, as

alluded to in the Motion for Summary Judgment, is a duty of the United States Trustee. See 28

U.S.C. § 586 (noting that it is a duty of the United States Trustee to ensure that all fees are properly

paid). Such duty of administration regarding fees is therefore certainly contestable pursuant to

Bankruptcy Rule 2020.



                                                   5
Case 08-35653-KRH         Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                       Desc
                              Main Document    Page 6 of 12




       9.      Moreover, the Fee Motion is specifically contemplated by another procedural rule,

Bankruptcy Rule 9005.1, discussion of which is glaringly absent in the Summary Judgment

Motion. Federal Rule of Civil Procedure 5.1, made applicable by Bankruptcy Rule 9005.1,

provides:

       Rule 5.1. Constitutional Challenge to a Statute—Notice, Certification, and
       Intervention

       (a) Notice by a Party. A party that files a pleading, written motion, or other paper
       drawing into question the constitutionality of a federal or state statute must
       promptly:

               (1) file a notice of constitutional question stating the question and
               identifying the paper that raises it, if:

                       (A) a federal statute is questioned and the parties do not include the
                       United States, one of its agencies, or one of its officers or employees
                       in an official capacity; or

                       (B) a state statute is questioned and the parties do not include the
                       state, one of its agencies, or one of its officers or employees in an
                       official capacity; and

               (2) serve the notice and paper on the Attorney General of the United States
               if a federal statute is questioned—or on the state attorney general if a state
               statute is questioned—either by certified or registered mail or by sending it
               to an electronic address designated by the attorney general for this purpose.

       (b) Certification by the Court. The court must, under 28 U.S.C. § 2403, certify to
       the appropriate attorney general that a statute has been questioned.

       (c) Intervention; Final Decision on the Merits. Unless the court sets a later time, the
       attorney general may intervene within 60 days after the notice is filed or after the
       court certifies the challenge, whichever is earlier. Before the time to intervene
       expires, the court may reject the constitutional challenge, but may not enter a final
       judgment holding the statute unconstitutional.

       (d) No Forfeiture. A party’s failure to file and serve the notice, or the court’s failure
       to certify, does not forfeit a constitutional claim or defense that is otherwise timely
       asserted.

Fed. R. Civ. P. 5.1 (emphasis added).


                                                  6
Case 08-35653-KRH             Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                             Desc
                                  Main Document    Page 7 of 12




        10.      Indeed, the Trust’s selected procedural mechanism is not only specifically

permitted by Federal Rule of Civil Procedure 5.1, but also the most efficient and effective vehicle

by which to present the issue to this Court. There is no reason that this contested matter fails to

provide adequate procedural notice requirements to the United States Trustee. In addition to

complying with the notice requirements of Federal Rule of Civil Procedure 5.1 and Bankruptcy

Rules 9014 and 7001, the Trust took extra precautions to ensure that the United States had more

than ample time to appropriately consider and respond to the Fee Motion. In fact, the Trust agreed

to continue the initial and a second scheduled hearing to allow the United States Trustee more time

to respond as requested. In fact, the United States Trustee filed a lengthy opposition to the Fee

Motion on the merits.

        11.      Particularly in light of the additional time provided to respond, the extensive prior

briefing of the constitutional issues by the Executive Office of the United States Trustee in other

cases,3 and the lack of any serious underlying legal basis, the Summary Judgment Motion appears

to be a nothing more than a delay tactic. The United States Trustee has appealed Judge King’s

ruling in Buffet that the new United States Trustee fee structure is unconstitutional as applied to

the reorganized debtors in those cases, and that the reorganized debtors were required only to make

quarterly-fee payments of $30,000 per quarter in adherence with the old statute. See Op., In re

Buffets, LLC, Case No. 16-50557-RBK (Bankr. W.D. Tex. Feb. 8, 2019), ECF No. 4209, appeal

docketed, Case No. 5:19-cv-00173 (Feb. 21, 2019).



3
 These same constitutional issues have been the subject of decision of Bankruptcy Judge King in the Western District
of Texas upon the Reorganized Debtors’ Motion to Determine Extent of Liability for Post-Confirmation Quarterly
Fees Payable to United States Trustee Pursuant to 28 U.S.C. § 1930(a)(6) in In re Buffets, LLC, Case No. 16-50557-
RBK (Bankr. W.D. Tex. July 12, 2018), ECF No. 3797, in which litigation the Office of the United States Trustee
vigorously participated.


                                                         7
Case 08-35653-KRH          Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                   Desc
                               Main Document    Page 8 of 12




       12.     In sum, the issues now before this Court on the Fee Motion are not novel to the

United States Trustee Program and have even been addressed previously upon motion without any

identified argument or contest from the United States Trustee as to propriety of the motion process.

Indeed, in Buffets, the debtors’ challenge to the constitutionality of the new fee schedule was raised

and resolved by motion procedures, without any objection thereto by the United States Trustee.

See Reorg. Debtors’ Mot. to Determine Extent of Liability for Post-Conf. Quarterly Fees Payable

to United States Trustee Pursuant to 28 U.S.C. § 1930(a)(6), In re Buffets, LLC, Case No. 16-

50557-RBK (Bankr. W.D. Tex. July 12, 2018), ECF No. 3797; Objection of the United States

Trustee to Reorg. Debtors’ Mot. to Determine Extent of Liability for Post-Conf. Quarterly Fees

Payable to United States Trustee Pursuant to 28 U.S.C. § 1930(a)(6), In re Buffets, LLC, Case No.

16-50557-RBK (Bankr. W.D. Tex. Aug. 2, 2018), ECF No. 3821 (the U.S. Trustee did not object

to the relief being sought by motion); Reorg. Debtors’ Reply to Objection of the United States

Trustee to Reorg. Debtors’ Mot. to Determine Extent of Liability for Post-Conf. Quarterly Fees

Payable to United States Trustee Pursuant to 28 U.S.C. §1930(a)(6), In re Buffets, LLC, Case No.

16-50557-RBK (Bankr. W.D. Tex. Aug. 16, 2018), ECF No. 3838; Order Denying Reorg.

Debtors’ Mot. to Determine Extent of Liability for Post-Conf. Quarterly Fees Payable to United

States Trustee Pursuant to 28 U.S.C. § 1930(a)(6), In re Buffets, LLC, Case No. 16-50557-RBK

(Bankr. W.D. Tex. Sept. 14, 2018), ECF No. 3893; Reorg. Debtors’ Mot. for Recons. of Order

Denying Reorg. Debtors’ Mot. to Determine Extent of Liability for Post-Conf. Quarterly Fees

Payable to United States Trustee Pursuant to 28 U.S.C. § 1930(a)(6), In re Buffets, LLC, Case No.

16-50557-RBK (Bankr. W.D. Tex. Sept. 28, 2018), ECF No. 3914; Objection of the United States

Trustee to Reorg. Debtors’ Mot. for Recon. of Order Denying Reorg. Debtors’ Mot. to Determine



                                                  8
Case 08-35653-KRH          Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                  Desc
                               Main Document    Page 9 of 12




Extent of Liability for Post-Conf. Quarterly Fees Payable to United States Trustee Pursuant to 28

U.S.C. § 1930(a)(6), In re Buffets, LLC, Case No. 16-50557-RBK (Bankr. W.D. Tex. Oct. 4, 2018),

ECF No. 3927; Reorg. Debtors’ Reply to Objection of the United States Trustee to Reorg. Debtors’

Mot. for Recons. of Order Denying Reorg. Debtors’ Mot. to Determine Extent of Liability for Post-

Conf. Quarterly Fees Payable to United States Trustee Pursuant to 28 U.S.C. § 1930(a)(6), In re

Buffets, LLC, Case No. 16-50557-RBK (Bankr. W.D. Tex. Oct. 11, 2018), ECF No. 3948; Op., In

re Buffets, LLC, Case No. 16-50557-RBK (Bankr. W.D. Tex. Feb. 8, 2019), ECF No. 4209, appeal

docketed, Case No. 5:19-cv-00173 (Feb. 21, 2019); Opposed Mot. of Appellant Henry G. Hobbs,

Jr., Acting U.S. Trustee, for Certification for Direct Appeal to the United States Court of Appeals

for the Fifth Circuit Pursuant to 28 U.S.C. § 158(d)(2), Hobbs v. Buffets Holdings, LLC (In re

Buffets Holdings, LLC), Case No. 5:19-cv-00173 (W.D. Tex. Apr. 9, 2019), ECF No. 6. Given the

clear language of the relevant Bankruptcy Rule 9005.1 and the Trust’s compliance with the same,

including all specific notice requirements, coupled with the very tailored requested relief and the

fact that the United States Trustee could and did robustly respond to the Fee Motion on the merits,

all arguments of the United States Trustee related to the purported need for an adversary

proceeding ring hollow. The Trust respectfully requests that the Court deny the Summary

Judgment Motion in its entirety.

       13.     To the extent necessary, the Trust reserves all rights to present additional bases for

the requested relief as appropriate.




                                                 9
Case 08-35653-KRH         Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                  Desc
                             Main Document    Page 10 of 12




                                                VI.

                                         CONCLUSION

       14.     This Court retained jurisdiction to address all matters relating to its Confirmation

Order, and the relief requested by the Trust in the Fee Motion is certainly grounded in the

Confirmation Order. Further, Federal Rule of Civil Procedure 5.1, made applicable by Bankruptcy

Rule 9005.1, specifically contemplates that parties such as the Trust may proceed by motion to

seek the requested constitutional scrutiny. The prospect of any subsequent relief that may be sought

through a separate proceeding following a ruling on the constitutionality of § 1930(a)(6) is

immaterial to the preliminary constitutional decision squarely before this Court, especially when

other courts have addressed the same issues by motion and the parties have briefed the issues on

the merits. The Summary Judgment Motion is entirely without basis; the Trust respectfully

requests that the Court deny the Summary Judgment Motion and address the serious constitutional

issues raised by the Trust in the Fee Motion.


June 5, 2019
                                      TAVENNER & BERAN, P.L.C.
                                      /s/ Lynn L. Tavenner
                                      Lynn L. Tavenner (VA Bar No. 30083)
                                      Paula S. Beran (VA Bar No. 34679)
                                      David N. Tabakin (VA Bar No. 82709)
                                      20 North Eighth Street, 2nd Floor
                                      Richmond, Virginia 23219
                                      Telephone: 804-783-8300
                                      Facsimile: 804-783-0178
                                      Email: ltavenner@tb-lawfirm.com
                                              pberan@tb-lawfirm.com
                                              dtabakin@tb-lawfirm.com

                                      -and-




                                                10
Case 08-35653-KRH         Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                   Desc
                             Main Document    Page 11 of 12




                                      Richard M. Pachulski
                                      Andrew W. Caine (admitted pro hac vice)
                                      PACHULSKI STANG ZIEHL & JONES LLP
                                      10100 Santa Monica Blvd., 11th Floor
                                      Los Angeles, California 90067-4100
                                      Telephone: 310-277-6910
                                      Facsimile: 310-201-0760
                                      E-mail:rpachulski@pszjlaw.com
                                             acaine@pszjlaw.com

                                      Counsel to Alfred H. Siegel, as Trustee of the Circuit City
                                      Stores, Inc. Liquidating Trust


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to all ECF
registrants in this Case and specifically including the following:

Robert K. Coulter on behalf of United States of America
robert.coulter@usdoj.gov; USAVAE.ALX.ECF.BANK@usdoj.gov

Robert P. McIntosh on behalf of United States of America
Robert.McIntosh@usdoj.gov; USAVAE.RIC.ECF.CIVIL@usdoj.gov;
Heidi.E.Bokor@usdoj.gov; HBokor@usa.doj.gov

USTPRegion04.NO.ECF@usdoj.gov; USTPRegion04.RH.ECF@usdoj.gov;
Robert.B.Van.Arsdale@usdoj.gov on behalf of John P. Fitzgerald III, Acting United States
Trustee

       I further certify that the foregoing was served upon the following by mailing a copy of the
foregoing to the addresses indicated below by certified mail:

John P. Fitzgerald III, Acting United States          950 Pennsylvania Ave., NW, Rm. 1111
Trustee                                               Washington, DC 20530
Office of the U.S. Trustee - Region 4 -R
701 E. Broad Street, Suite 4304                       United States of America
Richmond, VA 23219                                    c/o William P. Barr
                                                      United States Attorney General
John P. Fitzgerald III, Acting United States          U.S. Department of Justice
Trustee                                               950 Pennsylvania Ave., N.W.
Office of The United States Trustee                   Washington, DC 20530-0001
5 Post Office Square, Suite 1000
Boston, MA 02109-3934                                 United States of America
                                                      c/o G. Zachary Terwilliger, Esquire
United States of America                              2100 Jamieson Avenue
c/o Lee J. Lofthus                                    Alexandria, VA 22314
Assistant A.G. for Administration                     Robert B. Van Arsdale


                                                 11
Case 08-35653-KRH        Doc 14209 Filed 06/05/19 Entered 06/05/19 16:23:52                Desc
                            Main Document    Page 12 of 12




United States Department of Justice                 Department of Justice
Office of the United States Trustee                 Executive Office for United States Trustees
701 East Broad Street, Suite 4304                   441 G Street, N.W., Suite 6150
Richmond, VA 23219                                  Washington, DC 20530

Ramona D. Elliott                                   Wendy Cox
Deputy Director/General Counsel                     Trial Attorney
Department of Justice                               Department of Justice
Executive Office for United States Trustees         Executive Office for United States Trustees
441 G Street, N.W., Suite 6150                      441 G Street, N.W., Suite 6150
Washington, DC 20530                                Washington, DC 20530

P. Matthew Sutko
Associate General Counsel                           Sumi Sakata
Department of Justice                               Trial Attorney
Executive Office for United States Trustees         Department of Justice
441 G Street, N.W., Suite 6150                      Executive Office for United States Trustees
Washington, DC 20530                                441 G Street, N.W., Suite 6150
                                                    Washington, DC 20530
Beth A. Levene
Trial Attorney


                                      /s/ Lynn L. Tavenner
                                      Lynn L. Tavenner (VA Bar No. 30083)

                                      Counsel to Alfred H. Siegel, as Trustee of the Circuit City
                                      Stores, Inc. Liquidating Trust




                                               12
